Citation Nr: 1532469	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 2007, for the grant of service connection for type II diabetes mellitus, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than May 9, 2007, for the grant of service connection for myocardial infarction, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1976.  He died in May 2008, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In March 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the VBMS file.   



FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2008, there was a May 9, 2008, pending claim for service connection for type II diabetes mellitus with related complications such as cardiovascular problems.  

2.  The earliest claim for service connection for type II diabetes mellitus with associated cardiovascular disease was received on May 9, 2008.  By law, service connection was authorized for a period of one year prior to the date of the earliest claim.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 9, 2007, for the grant of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816, 3.1000 (2014).

2.  The criteria for an effective date earlier than May 9, 2007, for the grant of secondary service connection for myocardial infarction have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The issues on appeal arise from disagreement with the effective date assigned upon the grant of service connection for type II diabetes mellitus and cardiovascular disease in June 2009 and June 2010 rating decisions.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, private medical evidence, and an earlier VA examination report.  For her part, the appellant has submitted personal statements, hearing testimony, and private medical evidence.  The appellant has not identified any outstanding, available evidence that is relevant to the effective date issues being decided herein.  

Regarding the duty to assist in the specific context of accrued benefits, such claims are decided based on the evidence of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  During the Veteran's lifetime and thereafter, VA treatment records were secured and submitted.  VA treatment records from the 1970s and 1990s have been associated with the VBMS folder.  The appellant and her representative have also submitted additional private medical evidence.  In addition, the appellant has submitted a May 2008 death certificate and provided March 2015 hearing testimony.  The appellant has not identified any evidence not already associated with the file that should have been in VA's constructive possession.  

With regard to the March 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the appellant, and the representative outlined the effective date issues on appeal.  They engaged in a discussion as to substantiation of those claims.  The appellant and her representative alleged that there may have been an earlier claim for service connection and earlier relevant medical evidence.  The Veteran was advised that an effective date is generally the later of the date of claim and date entitlement arose.  The appellant was also advised of the special Nehmer case provisions.  See hearing testimony at pages 3, 8-9.  The potential for favorable outstanding medical evidence was also discussed.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the March 2015 hearing was legally sufficient, and there has been no allegation to the contrary.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Factual Background and Contentions

The Veteran served on active duty in the United States Army from December 1968 to February 1976.  He served in the Republic of Vietnam during the Vietnam Era. 

VA treatment records dated in April 1977 revealed treatment for hypertension and headaches.  A July 1977 VA examination revealed headaches secondary to hypertension.  There was no mention of heart disease or diabetes mellitus.  In fact, upon examination the cardiovascular system was normal.  

In May 1977, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension).  In particular, he claimed service connection for headaches, high blood pressure, and a right wrist fracture.  There was no mention of heart disease or diabetes mellitus on the claim form. 

In a September 1977 rating decision, the RO granted service connection for a right wrist disability and denied service connection for hypertension and headaches. There was no mention of heart disease or diabetes mellitus in this rating decision.  

In a January 1978 statement, the Veteran indicated that his hypertension and headaches were incurred in service.  There was no mention of heart disease or diabetes mellitus.

In a February 1978 statement of the case (SOC), the RO continued to deny service connection for hypertension and headaches.  There was no mention of heart disease or diabetes mellitus in this SOC.  

In December 1989 private hospitalization records, the Veteran was diagnosed with type II diabetes mellitus.  An electrocardiogram (EKG) and chest X-ray for the heart were normal.  

In May 1992 and June 1992 VA treatment records submitted by the appellant, the Veteran was treated for residuals of his stroke and hypertension.  There was no mention of heart disease or diabetes mellitus.  

In a May 1996 VA report, the Veteran was treated for a minor stroke.  There was no mention of heart disease or diabetes mellitus.  

In July 2000, the Veteran reported having a heart attack.

Effective May 8, 2001, type II diabetes mellitus was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e).  

On May 9, 2008, the Veteran, through his spouse, filed an informal claim for service connection for heart disease and type II diabetes mellitus.

On May 10, 2008, the Veteran died at a private facility.  The death certificate lists the immediate cause of death as pulmonary embolus.  No autopsy was performed.  

In June 2008, within one year of the Veteran's death, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse).  The appellant sought accrued benefits for heart disease and type II diabetes mellitus as the result of the Veteran's presumed herbicide exposure in Vietnam.

In June 2009 and June 2010 rating decisions, the RO granted service connection for type II diabetes mellitus and heart disease.  The RO presumptively service-connected the Veteran for type II diabetes mellitus on the basis of Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The RO also established service connection for heart disease on a secondary basis as a complication of the type II diabetes mellitus.  See 38 C.F.R. § 3.310.  Based on the liberalizing law, the RO established an effective date of May 9, 2007, for both the type II diabetes mellitus and heart disease, which was one year prior to the May 9, 2008 date of the original claim.  See 38 C.F.R. § 3.314(a)(3).   

In a December 2011 rating decision, the RO granted service connection for the cause of the Veteran's death.  The RO found that the Veteran had heart disease, which was a contributory cause of death.  38 C.F.R. § 3.312(c).  

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e).  

The appellant has contended that the effective date assigned for the grant of service connection for type II diabetes mellitus and heart disease is incorrect.  For heart disease, she seeks an earlier effective date of 1991 or 1992, when the Veteran was first diagnosed with heart disease.  For type II diabetes mellitus, she seeks an earlier effective date of December 1989, when the Veteran was first diagnosed with type II diabetes mellitus.  She has stated that the Veteran became too disabled to work in the late 1980s or early 1990s.  The appellant has also indicated the Veteran may or may not have filed earlier claims for heart disease and type II diabetes mellitus.  She has added that there were "extenuating" circumstances in the Veteran's case, as he did not know he could file claims for service connection at that time.  See May 2008 Report of Contact/Claim; June 2010 NOD; February 2013 and February 2014 VA Forms 9; March 2015 hearing testimony at pages 3-4, 9-16.   


III.  Law and Analysis  

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Generally, applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death.  38 C.F.R. § 3.1000(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

The term "finally adjudicated" claim means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  

Although a claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

At the outset, the Board will consider whether there was a claim for service connection pending at the time of the Veteran's death in May 2008.  In this regard, one day prior to the Veteran's death, on May 9, 2008, the Veteran, through his spouse filed an informal claim for service connection for heart disease and type II diabetes mellitus on a report of contact form.  Thus, it is clear the Veteran had a claim for service connection for heart disease and type II diabetes mellitus pending that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  See also 38 C.F.R. §§ 3.1(p), 3.155(a).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  Id.  See also 38 C.F.R. § 3.152(b).  In the present case, the appellant filed her accrued benefits and DIC claim in a timely manner in June 2008, well within one-year of the Veteran's death.  The RO granted the appellant's service connection claims for purposes of accrued benefits, but the appellant appealed the effective date assigned to the Board. 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  Type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  However, the legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because he was a Vietnam Veteran who was diagnosed with two covered herbicide diseases - ischemic heart disease and type II diabetes mellitus.     

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The RO established an effective date of May 9, 2007, for the grant of service connection for type II diabetes mellitus and heart disease in accordance with the liberalizing law provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Effective May 8, 2001, type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Moreover, as of May 8, 2001, the Veteran met the eligibility criteria for the benefits at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  That is, as of May 8, 2001, the Veteran already had a diagnosis of type II diabetes mellitus.  When the Veteran subsequently filed his initial claim for service connection for type II diabetes mellitus on May 9, 2008, more than one year had already passed since the May 8, 2001, liberalizing law for presumptive service connection for type II diabetes mellitus.  As such, 38 C.F.R. § 3.114(a)(3) dictates the current effective date.  Based on this provision, the Veteran is entitled to an effective date one year before his May 9, 2008, service connection claim, or May 9, 2007, and no earlier.  See again 38 C.F.R. §§ 3.114(a)(3); 3.400(p).  This is the proper effective date the RO has assigned for the grant of service connection for type II diabetes mellitus.  The RO also liberally construed the heart disease to be part of the diabetes mellitus claim, as it was a known complication of the diabetes, thus permitting the same May 9, 2007, effective date.  See 38 C.F.R. § 3.310.       
  
Upon review of the evidence of record, an effective date earlier than May 9, 2007, for the grant of service connection for type II diabetes mellitus and heart disease is not warranted under the Nehmer provisions.  

With regard to the earliest date of claim, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for type II diabetes mellitus or heart disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered diseases (here May 8, 2001, and August 31, 2010, respectively).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  

In particular, the Board has considered whether the May 1977 VA Form 21-526 (Veteran's Application for Compensation or Pension) constitutes a pending claim for type II diabetes mellitus or heart disease.  In order for this statement to be construed as a claim for these disabilities, the Veteran must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

In May 1977, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension).  He specifically claimed service connection for headaches, high blood pressure, and a right wrist fracture.  However, notably, the May 1977 application for benefits did not specifically mention heart disease or diabetes mellitus or any symptoms of either disorder.  VA treatment records dated in April 1977 revealed treatment for hypertension and headaches, and a July 1977 VA examination revealed headaches secondary to hypertension.  There was no mention of heart disease or diabetes mellitus.  In fact, upon examination, the cardiovascular system was normal.  In a January 1978 statement, the Veteran continued to assert that his hypertension and headaches were incurred in service.  There was still no mention of heart disease or diabetes mellitus.  In May 1992 and June 1992 VA treatment records submitted by the appellant, the Veteran was treated for residuals of his stroke and hypertension.  There was no mention of heart disease or diabetes.  In a May 1996 VA report, the Veteran was treated for a minor stroke.  There was no mention of heart disease or diabetes mellitus.  In addition, the Veteran did not submit any accompanying medical evidence of any heart disease or diabetes when he filed his claim in May 1977.  

After reviewing the pertinent evidence listed above, the Board finds that the Veteran's earlier claim in May 1977 and VA treatment records and VA examinations at that time did not identify the benefit sought in accordance with 38 C.F.R. § 3.155(a).  In this respect, in order to identify the benefit sought, a claimant may merely refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  However, none of the records or Veteran's statements identified any heart disorder or type II diabetes mellitus or symptoms thereof.

Moreover, the Veteran did not show an intent to apply for benefits for type II diabetes mellitus or heart disease.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  The Veteran did not mention or identify any heart or diabetes disability resulting from herbicide exposure.  Rather, he requested service connection other disabilities.  If he intended to file for service connection for a heart disorder or type II diabetes in the 1970s, 1980s, or 1990s, there is no logical reason why he would not have stated so in his various statements.  The fact remains that none of the above records, nor any subsequent medical records from the Veteran, indicated that he intended to seek service connection for type II diabetes mellitus or heart disease.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  

The Board acknowledges that private medical evidence added to the file after the Veteran's date of death (May 2008) shows that the Veteran was hospitalized and treated for type II diabetes mellitus in December 1989.  However, this evidence may not be considered under the legal provisions applicable to accrued benefits claims because none of the evidence was in the claims file at the time of the veteran's death in May 2008.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The Board is bound by the applicable law and regulations as written, and a review of the other potentially applicable laws and regulations does not reveal a provision under which this evidence may be considered.  38 U.S.C.A. § 7104(c).  In any event, this evidence would not provide a basis to grant the earlier effective date claim, as it does not show any intent to file benefits for service connection for type II diabetes mellitus at that earlier time in 1989.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  

The appellant has also testified that the Veteran may or may not have filed earlier claims for heart disease and type II diabetes mellitus in the 1980s or 1990s.  Such an assertion seems speculative given the uncertainty.  In any event, no such claim is of record.  The Veteran's communication of a claim must always be in writing.  Brokowski, 23 Vet. App. at 84.  Moreover, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no basis to rebut the presumption of regularity other than the appellant's equivocal statement that an earlier claim for service connection may have been filed by the Veteran.  

The appellant has also asserted that there were "extenuating" circumstances in the Veteran's case, in that he did not know he could file claims for service connection in the 1980s.  First, the Board notes that this assertion is contradicted by the evidence of record, as the claims folder contains an earlier May 1977 claim for service connection for other conditions.  Thus, the Veteran had been aware that he could file claims for service connection for disabilities.  Second, to the extent that the Veteran was unaware of his right to apply for VA benefits for heart disease or type II diabetes mellitus, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).    
 
In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated service connection for heart disease or type II diabetes mellitus in the 1980s or 1990s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In this regard, in an earlier September 1977 rating decision and February 1978 SOC, the RO adjudicated service connection for hypertension, headaches, and a right wrist disorder.  However, in this rating decision and SOC, the RO did not discuss a diagnosis or symptoms of heart disease or type II diabetes mellitus.  The RO did not mention any heart disorder or diabetes in these decisions, even implicitly.  In summary, there is no reasonable basis to construe this earlier September 1977 rating decision and February 1978 SOC as denying compensation for service connection for a heart disease or type II diabetes mellitus, even implicitly.  38 C.F.R. § 3.816(c)(2)(ii).  

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.  However, in the instant case, there was no explicit or implicit reference to a heart disorder or type II diabetes mellitus in any of the earlier RO decisions in the 1970s, and there was no earlier informal claim from the Veteran for service connection for a heart disease or type II diabetes mellitus.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claims in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams, 568 F.3d at 963-64) (the four factors to be considered includes: (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented).  

With regard to the date the disabilities arose, the evidence must show a diagnosis of one of the presumptive conditions and the date of the diagnosis.  See Veterans Benefits Administration (VBA) Fast Letter No. 10-04 at page 23 (February 10, 2011).  During the current appeal, there is evidence of the existence of type II diabetes mellitus in December 1989 and heart disease in July 2000 (based on evidence of a heart attack at that time).  In any event, the date of claim (May 2008) is clearly later in time than the date the disabilities arose.  Thus, the currently assigned effective date of May 9, 2007, for the grant of service connection for type II diabetes mellitus, is proper.  

The Board acknowledges that, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. at 20.   

Based on a review of the evidence of record in this case, although the Veteran had an unrelated earlier claim pending in 1977 in which he sought service connection for other disorders, VA medical evidence submitted or secured with respect to these claims did not establish heart disease or type II diabetes mellitus.  There was also no confirmed diagnosis of heart disease or type II diabetes mellitus at that the time of this earlier claim.  As heart disease or type II diabetes mellitus were not found in the evidence considered in connection with the Veteran's earlier 1977 claim, the Board finds that an earlier effective date pursuant to Nehmer is not warranted.

As the preponderance of the evidence is against the Veteran's claims for an effective date earlier than May 9, 2007, for the grant of service connection for heart disease or type II diabetes mellitus, the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than May 9, 2007, for the grant of service connection for type II diabetes mellitus for purposes of accrued benefits is denied. 

An effective date earlier than May 9, 2007, for the grant of secondary service connection for myocardial infarction for purposes of accrued benefits is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


